Citation Nr: 1439638	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran had active service from January 1970 to January 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2002 and July 2009 decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

This matter was previously before the Board and remanded in September 2011 for additional action.  At the time of the prior remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was before the Board.  In a September 2012 rating decision, the RO granted the Veteran's TDIU claim in full.  Therefore, the matter has been resolved and is no longer in appellate status.

The appeal is remanded to the RO. 


REMAND

In his June 2012 substantive appeal, the Veteran requested a hearing before the Board at his local RO.  In January 2013, the RO notified the Veteran that his claims file would be held at the RO until such a time that the hearing was held.  It appears, however, that the RO immediately sent the claims file to the Board without scheduling the Veteran's requesting hearing.  To date, the requested hearing before the Board at the RO has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this Travel Board hearing request.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board at the RO.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is remanded for the following action: 

The RO must place the Veteran's name on the docket for a Travel Board hearing before the Board at the RO according to the date of his June 2012 request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



